DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 does not further limit Claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘at least one other thermoplastic layer’ is indefinite as the relationship between the layer and the layers of Claim 13 is unclear. Claim 14 recites the phrase ‘the laminated material structure’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1 – 2, 6 – 7, 12 – 14, 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlsson (U.S. Patent No. 4,595,116) in view of Kulkarni et al (U.S. Patent Application Publication No. 2016/0023445 A1) and Layman et al (2003/0215624 A1). 
With regard to Claim 1, Carlsson discloses a packaging material that is a container (packing container; column 4, lines 14 – 26) for liquid (column 1, lines 8 – 10) comprising a bulk material layer that is paper carrier layer (column 4, lines 27 – 34) having liquid tight layers of thermoplastic material that is polyethylene, therefore a transparent polymer as stated on page 26, lines 13 – 16 of the instant specification, on both sides (column 4, lines 27 – 34); one of the thermoplastic layers is therefore an outermost, thermoplastic protective layer, because it protects from  liquid, and the other layer of thermoplastic is a second layer of thermoplastic; a layer of aluminum foil is also disclosed between the bulk material layer and a further layer, which is an innermost layer (column 4, lines 36 – 43; Figure 3B); the bulk material has a through – going hole, that is a pouring opening, in which the layers are sealed together (column 6, lines 30 – 34; Figure 3B); the layers are therefore laminated and sealed together in the hole to form a laminated opening membrane material not containing the bulk material layer. Carlsson fails to disclose a third layer of thermoplastic that is ethylene vinyl alcohol copolymer having a melting point higher than 150 degrees Celsius. However, Carlsson discloses a third layer of thermoplastic, because ‘at least one layer’ of liquid tight thermoplastic is disclosed (column 3, lines 41 – 43) and Kulkarni et al teach that it well known in the art to provide for packaging comprising ethylene vinyl alcohol copolymer in order to provide for liquid impermeability (paragraph 0002 of Kulkarni et al) and Layman et al disclose that the melting point of ethylene vinyl alcohol copolymer is 170 – 190 degrees Celsius (paragraph 0025 of Layman et al). It would have been obvious for one of ordinary skill in the art to provide for ethylene vinyl alcohol copolymer 
Carlsson also fails to disclose a plurality of holes. However, because the disclosed hole is for pouring, it would have been obvious for one of ordinary skill in the art to provide for a plurality of holes in order to obtain a plurality of openings for pouring.
With regard to Claim 2, the aluminum foil has a thickness of approximately 7 m (column 6, lines 62 – 66 of Carlsson).
With regard to Claim 6, the second layer of thermoplastic would therefore be a first intermediate bonding layer, and because at least one layer of thermoplastic is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a fourth layer of thermoplastic that is a first adhesive polymer layer, which is adhered to and contacting the opposite side of the  first intermediate bonding layer, which is adhered to the ethylene vinyl alcohol copolymer, and a fifth layer of thermoplastic that is adhered to and contacting the opposite side of the ethylene vinyl alcohol copolymer and adhering the ethylene vinyl alcohol copolymer to the aluminum foil.
With regard to Claim 7, polyethylene graft – modified with maleic anhydride is not explicitly disclosed by Carlsson. However, it would have been obvious for one of ordinary skill in the art to provide for polyethylene graft – modified with maleic anhydride, as polyethylene is disclosed.
With regard to Claims 12 and 16, the claimed thickness is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide the claimed thickness, as a thickness of approximately 7 m is disclosed.

With regard to Claim 19, the laminated opening membrane material would therefore consist of the claimed sequence of layers.

6.	Claims 3, 8 and 17 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlsson (U.S. Patent No. 4,595,116) in view of Kulkarni et al (U.S. Patent Application Publication No. 2016/0023445 A1) and Layman et al (2003/0215624 A1) and further in view of Nevalainen et al (U.S. Patent Application Publication No. 2009/0258119 A1). 
Carlsson, Kulkarni et al and Layman et al disclose a packaging material as discussed above. With regard to Claim 3, Carlsson, Kulkarni et al and Layman et al fail to disclose ethylene vinyl alcohol applied at the claimed amount.
Nevalainen et al teach a package comprising ethylene vinyl alcohol in the claimed amount (paragraph 0036) for the purpose of obtaining a package that is a gable top package (paragraph 0039).

With regard to Claim 8, because the intermediate bonding layer is also a liquid tight thermoplastic layer, it would have the same thickness as the ethylene vinyl  alcohol. 
With regard to Claims 17 – 18, although the disclosed range of amount of ethylene vinyl alcohol is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

7.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carlsson (U.S. Patent No. 4,595,116) in view of Kulkarni et al (U.S. Patent Application Publication No. 2016/0023445 A1) and 
Layman et al (2003/0215624 A1) and further in view of Berlin et al (U.S. Patent No. 6,821,373 B1). 
Carlsson, Kulkarni et al and Layman et al disclose a packaging material as discussed above. Carlsson, Kulkarni et al and Layman et al fail to disclose the bulk material having the claimed grammage.
Berlin et al teach that it is well known in the art to provide for packaging having paper having a grammage of 200 to 300 g/m2 (conventional; column 11, lines 14 – 22). 
It therefore would have been obvious for one of ordinary skill in the art to provide for a grammage of 200 to 300 g/m2 in order to provide paper that is well known in the art taught by Berlin et al. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782